UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2381



CHASE MANHATTAN BANK OF MARYLAND,

                                                Plaintiff - Appellee,

          versus

RODNEY P. TRAVIS,

                                               Defendant - Appellant,

          and

ROBERTA JACKSON TRAVIS; SHIRLEY J. TRAVIS;
BENJAMIN C. WINN; JUDITH P. LAYNE,

                                                           Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-95-154-A)

Submitted:   January 11, 1996              Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Rodney P. Travis, Appellant Pro Se. Robert William Hesselbacher,
Jr., SEMMES, BOWEN & SEMMES, Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants appeal from the district court's order granting

judgment to the Appellee and ordering the Appellants to vacate the

property in dispute. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Chase Manhattan Bank
of Maryland v. Travis, No. CA-95-154-A (E.D. Va. June 6, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2